Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
Estoy de acuerdo con la conclusión de la mayoría de que el Estado no cumplió con su deber de probar la autoridad y suficiencia del consentimiento al registro brindado por la se-ñora Gascot Hernández, quien permitió que la Policía en-trara al interior de la residencia del padre del peticionario. Sin embargo, no puedo suscribir la tesis mayoritaria de que el consentimiento implícito del recurrente Ortiz Rodríguez fue suficiente para impartir validez al registro. Por lo tanto, aunque concurro con los pronunciamientos vertidos en las *448partes I, II y III de la opinión, me veo en la obligación de fraternalmente disentir de las últimas dos partes y del resul-tado final.
HH
Al resolver la controversia ante nos sobre la admisibili-dad de la evidencia obtenida mediante un registro sin orden de allanamiento, partimos de la premisa de que el mismo se presume irrazonable y corresponde al Ministerio Público de-mostrar lo contrario. Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986). Aunque esta norma no es absoluta, sus excepciones son limitadas y espe-cíficas. Pueblo v. Malavé González, supra; Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986). Una de estas excepciones es cuando existe un consentimiento válido.
Como correctamente concluyó la opinión mayoritaria, para que el consentimiento sea válido se requiere que sea voluntario. Si es dado por un tercero se requiere, además, que el que lo concede tenga “autoridad común u otra relación suficiente con respecto a la propiedad” allanada. Al así dispo-ner, reiteramos la aplicación de las normas formuladas por el Tribunal Supremo de Estados Unidos en United States v. Matlock, 415 U.S. 164, 171 (1974). El Estado deberá probar el uso mutuo de la propiedad por personas que tienen acceso o control conjunto de ésta en cuanto a la mayoría de los pro-pósitos. United States v. Matlock, supra, pág. 171. Véase Pueblo ex rel., F.J.M.R., 111 D.P.R. 501 (1981).
Es con este criterio que la mayoría de este Tribunal decide hoy que el Estado no pudo probar la validez del registro a base del consentimiento de la señora Gascot Hernández, quien abrió la puerta de la casa y permitió la entrada a la Policía. Se concluye que “el récord está huérfano de eviden-cia” (opinión del Tribunal, pág. 440) sobre su relación con la residencia o sus dueños para probar su “autoridad común”.
*449Sin embargo, a base de un récord igualmente huérfano de prueba se concluye que el Estado sí cumplió su obligación de probar la validez del consentimiento del peticionario:
Es correcto que los funcionarios no solicitaron permiso ex-preso de Ortiz Rodríguez para entrar y registrar la casa. Ello no obstante, se puede hacer la inferencia lógica y razonable de que éste consintió al registro .... Tampoco objetó en ese momento el consentimiento prestado por la señora Gascot. (Énfasis suplido.) Opinión del Tribunal, pág. 445.
No estoy de acuerdo. Todo consentimiento a un registro sin orden constituye una renuncia a un derecho constitucio-nal. Por ello, debe ser voluntario y de nuevo le corresponde al Estado probar esta voluntariedad. ¿Puede “inferirse” una renuncia válida a un derecho constitucional a base de los he-chos del caso de autos? Ciertamente, la voluntariedad del consentimiento debe determinarse a base de la totalidad de las circunstancias, pero no debe inferirse ligeramente o me-diante un proceso de lógica que no esté fundado en los he-chos probados. Si bien el consentimiento se puede deducir “del acto del acusado de permitir la entrada del agente, o . . . [de] una invitación implícita de su parte”, Pueblo v. Seda, 82 D.P.R. 719, 728-729 (1961), la “prueba sobre la re-nuncia ha de ser clara, demostrativa de que no existió coac-ción verdadera de clase alguna, directa o indirecta”. Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 777 (1982).
En el caso ante nos, contrario a la conclusión de la opi-nión mayoritaria, la prueba no revela que el peticionario per-mitió la entrada de los agentes ni accedió al registro del interior de la residencia. Mientras se desarrolló el allana-miento, el peticionario estaba sentado en la sala bajo la cus-todia de un agente debidamente armado. Otro policía custodiaba la entrada de la residencia y el tercer miembro del “operativo” la registró. Aunque no hubo violencia por parte de la Policía, ¿es válida la conclusión de que no hubo coacción? Por otro lado, ¿puede inferirse que el silencio del *450peticionario bajo custodia equivale a una renuncia tácita a su derecho constitucional?
No podemos ignorar que tradicionalmente la doctrina y jurisprudencia se han referido a consentimientos tácitos cuando existe una disposición estatutaria que autoriza regis-tros sin orden o cuando la persona consiente indirectamente al actuar de cierta forma específica. Véase W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Pub. Co., 1987, Vol. 3, Sec. 8.2(0, pág. 219. Por ejemplo, en Pueblo v. Rodríguez, 107 D.P.R. 804 (1978), afirmamos que todo comerciante que se dedica a vender licor consiente implícitamente a que los fun-cionarios del Departamento de Hacienda penetren a su ne-gocio a determinar si se ha cumplido con la ley.
Igualmente, en la jurisprudencia federal se habla de con-sentimiento implícito cuando una persona se dedica a una actividad altamente reglamentada. Se presume que sus ac-tuaciones se llevan a cabo con pleno conocimiento de que su negocio puede ser inspeccionado en cualquier momento. United States v. Biswell, 406 U.S. 311 (1972). En otros casos se señala que el consentimiento es implícito por la conducta de la persona. Así, los pasajeros de los aviones consienten al registro de su equipaje al decidir abordar el avión y el visi-tante de una cárcel consiente al registro al decidir entrar a ésta. United States v. Doran, 482 F.2d 929 (9no Cir. 1973); United States v. Sihler, 562 F.2d 349 (5to Cir. 1977). En todos estos casos de consentimiento implícito existe alguna forma de advertencia sobre la posibilidad del registro. La pérsona tiene conocimiento de esto y decide voluntariamente llevar a cabo la actividad.(1)
*451Otra forma de consentimiento implícito se puede dar cuando la persona registrada obedece sin protestar al pedido de un funcionario. Esto sucede, por ejemplo, cuando un conductor accede a abrir el baúl de su auto luego de que la Poli-cía le pregunta si lo permite. La persona no accede expresa-mente, pero su acto de abrir el baúl o de entregar las llaves es suficiente para demostrar el consentimiento. Véase, por ejemplo, Pueblo v. Acevedo Escobar, supra, págs. 772-773.
Sin embargo, en ninguno de nuestros casos hemos lle-gado al punto de haber reconocido un consentimiento a base del silencio de una persona en una situación como la de autos. El deber del Ministerio Público de probar que el consenti-miento fue dado libre y voluntariamente no se cumple de-mostrando simplemente la aceptación de un reclamo de autoridad por parte de la Policía, especialmente cuando esta aceptación se da en circunstancias aparentemente coerci-tivas. Aquí los policías se encontraban dentro de la casa y el recurrente estaba bajo custodia de uno de ellos. No hay prueba de que supiera qué hacían allí o qué buscaban. Tam-poco hay prueba sobre la reacción del recurrente al ver a los policías entrar a su casa o de que su silencio estuviera acom-pañado de una invitación implícita a que se continuara con el registro. En cambio, se probó que los policías no sabían de quién era la casa o quién era el recurrente, que no se le pidió su consentimiento, que fue puesto bajo custodia una vez en-traron a su casa y que se empezó a registrar inmediatamente sin hacerle pregunta alguna. A base de esta evidencia no po-demos “inferir” que el recurrente consintió al registro. No creo que el Estado haya cumplido con su deber de probar la voluntariedad del consentimiento. Por lo tanto, procede la revocación de la resolución del foro de instancia.
II
Por último, debemos comentar los pronunciamientos que hace la opinión mayoritaria por vía de dictum sobre la lia-*452mada doctrina de autoridad aparente. Creemos que son inne-cesarios. A base de esta doctrina, para que un registro sea válido, basta con que la Policía esté convencida de que la persona que dio el consentimiento tenía la autoridad para per-mitir el registro. No hace falta probar que la persona de hecho tuviera esa autoridad. Aunque este Tribunal no se ha manifestado anteriormente sobre la doctrina, la ponencia mayoritaria discute su aplicación a los hechos del caso de autos sin antes cuestionarse sobre las consecuencias que puede acarrear su adopción.
La doctrina tiene su origen en la decisión del Tribunal Supremo de California en People v. Gorg, 291 P.2d 469 (Cal. 1955), y desde.entonces ha sido aplicada en algunos estados y circuitos. Véanse, por ejemplo: Nix v. State, 621 P.2d 1347 (Alaska 1981); U.S. v. Miller, 800 F.2d 129 (7mo Cir. 1986); United States v. Hamilton, 792 F.2d 837 (9no Cir. 1986). Sin embargo, el trasfondo constitucional y doctrinal sobre el cual se fundan estas decisiones es distinto al nuestro. Contrario a lo que suponen los pronunciamientos de la mayoría del Tribunal, nuestra Constitución concede una amplia protección y no estamos obligados a adoptar las doctrinas más limitativas de los derechos de los ciudadanos.
La doctrina de la autoridad aparente ha sido fuertemente criticada por comentaristas y tribunales. Véase, por ejemplo, L.L. Weinreb, Generalities of the Fourth Amendment, 42 U. Chi. L. Rev. 47, 64 (1974) y la discusión citada en LaFave, op. cit, págs. 264-266. Ciertamente antes de aceptarla debié-ramos contar con una discusión sobre los fundamentos ofre-cidos para adoptarla en otras jurisdicciones y de las bases constitucionales sobre las que se sostiene. Por ejemplo, al adoptarse recientemente por dos tribunales de circuito federal, se razonó que la doctrina no iba en contra del propósito de la regla de exclusión. Sin embargo, debemos recordar que en la esfera federal ésta sólo adelanta el propósito de preve-nir futuras actuaciones irrazonables de la Policía. United *453States v. Calandra, 414 U.S. 338 (1974); United States v. Hamilton, supra; U.S. v. Miller, supra. Según este razona-miento, no se adelanta ese propósito cuando un policía actúa razonablemente, y la validez del registro se pierde por falta de autoridad real. Nix v. State, supra, págs. 1348-1349. La razonabilidad de la actuación de la Policía dependerá de que la información se crea correcta al momento de llevar a cabo el registro y no de que esta información resulte ser correcta o falsa. U.S. v. Miller, supra, pág. 133.
Por su parte, aunque el Tribunal Supremo de Estados Unidos aceptó la excepción de “la buena fe” para validar un registro fundado en una orden expedida indebidamente, dicho Foro no ha adoptado la doctrina de autoridad aparente. En United States v. León, 468 U.S. 897 (1984), se sostuvo la validez de un registro llevado a cabo con una orden ilegal-mente expedida por un magistrado, porque la Policía de buena fe confiaba en la validez de la decisión judicial. Sin embargo, en la doctrina de autoridad aparente se trata de un registro sin orden que depende del consentimiento de una persona sin autoridad alguna para otorgarlo.
Cuando el Tribunal Supremo de Estados Unidos modificó la regla de exclusión federal al adoptar una “excepción de buena fe” partió de dos premisas básicas: (1) que la regla de exclusión es tan sólo un remedio creado judicialmente y (2) que su única función es evitar la mala conducta de la Policía. Esta decisión ha sido criticada en repetidas ocasiones y re-chazada por tribunales estatales y tratadistas. Com. v. Upton, 476 N.E.2d 548 (Mass. 1985); People v. Sundling, 395 N.W.2d 308 (Mich. Ct. App. 1986); People v. Bigelow, 488 N.E.2d 451 (N.Y. 1985); State v. Novembrino, 519 A.2d 820 (N.J. 1987); New Jersey Supreme Court Rejects a Good Faith Exception to the Exclusionary Rule, 19 Rutgers L.J. 197 (1987); C. Francis, The “Good Faith ExceptionObit-uary for the Fourth Amendment Exclusionary Rule?, 53 UMKC L. Rev. 677, 679 (1985); Nota, The Emerging Good *454Faith Exception to the Exclusionary Rule, 57 Notre Dame Law. 112 (1981).
En estas circunstancias, no estoy de acuerdo con la apro-bación de la doctrina de autoridad aparente por parte de la mayoría de este Tribunal. En Puerto Rico la regla de exclu-sión de evidencia es de carácter constitucional. Constituye un instrumento fundamental para la protección efectiva del derecho a la intimidad y para evitar registros irrazonables. Es altamente cuestionable que a pesar de que aquí no hemos permitido la “excepción de buena fe” de United States v. Leon, supra, la mayoría aprovecha este caso para incorporar la doctrina de autoridad aparente y así ratificar la validez de un registro que el Tribunal concluyó fue tácitamente autori-zado. En este contexto estos pronunciamientos son innecesa-rios e incompatibles con nuestro ordenamiento constitucio-nal.

 La doctrina ha sido criticada y dudamos que sea deseable adoptarla sin una discusión adecuada para circunstancias como la del caso de autos. Véase W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Pub. Co., 1987, Vol. 3, Sec. 8.2(£), pág. 220.